Wood, J., (after stating the facts.) When the court directed the jury to return a verdict for the plaintiff, if appellant had not concluded his evidence, he should have made that fact known to the court, and have asked the court to allow him that privilege before making his direction to the jury to return a verdict for the plaintiff final. So, likewise, if he desired to present certain instructions as embodying appellant’s view of the law. Then, if the court refused his request, he should have objected to the court’s action, and excepted to the rulings. When there was no objection and exception to the court’s rulings on these points before the verdict, and no request to have the matters presented during the trial, the appellant can not raise them in his motion for new trial. But, passing these, an insuperable objection to reversal, even if the record presented all the points contended for by counsel here, is that the plea of payment was not sustained by the proof. It seems that he owed Smith, according to his own statement, $750 for supplies, and that Smith held another note for collection against him in favor of J. B. Smith, and he only paid to Smith cotton the proceeds of which amounted to $758.60. Then where does the payment of Rosenbaum’s note appear, even if we concede that there was enough evidence to justify the court in submitting to the jury the question as to whether Rosenbaum would be bound by the “general understanding” between Smith and appellant as' to the settlement of matters between them? We do not see it. Affirm.